Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 1 of 34 PageID# 10




             EXHIBIT
                1
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 2 of 34 PageID# 11



             
             




     
      
     
          Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 3 of 34 PageID# 12
                                                                                                      
                                                                                                              
                                                                                                             
                                                                                          !""#!#$!
                                                                                                           %&' !""#(")#$!
                *
..''                   
                          +*,--                                                  /+   )(#)) 

   . &)(0$0))1)(0$0)234443%4.4.43%1 )//%115%..''415'6%3
715     /
&6%4                    
              ))         *  8               "             94%291                 8-))$()
                                                  *                            + 
                         
                                                          
 *9%4.;96&41                     3.%9                                        :!,)))                     4
 <43%4.'''1%4                  %54.41                                       :,)))                     4
 +%1%                           3.%9                                        :,)))                     4
      '4%771'                     6%&41'1                                   :,)))                     4
 +%143%21= 114%4.     &1  '4,%5!! !,+.4?9     :),)))0:)),)))           4
 4.&41>                             %4. 61%&%30333%1&1%5
                                        !! !
 .% %&41'                       &1  '4%5!!     !                 :,)))                     4
 9%4.15 6%21         &1%5!!     !                             :((",))                   4
      44'9.+%1                   &1%5!!     !                             :)),)))                   4
  &%.%6%1715' %11&7''9              1% &9&
))                ))          )          )
                                                                                  1%1%@'0'
                                                                                   1449% &9&



                   ""# $%& :))
                                         & 719%44'9%4 
                                        '( (    & 719%44'9%4 
                                  $" &:)
                                        '( (    $" & 719%44'9%4 
                                  "((! & :)
 15.912'&%%66/ %'719%44'9%4 %4.%4%66%24.'&41'/
& A5%7%115 $ ) &9'12474.115%%4.%1.2<
%'1%%4.4%4.<%1'715 / /%4.%4%.%
&





  41%1  0!0
)))"(                                                                                                %37
       Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 4 of 34 PageID# 13
                                                                                                                                             !"#
                                                                                                                                     
                                                                                                                       
                                                                                                                                
                                                                                                                                       


                                                               
                                        




                                                                                                                       
          ,-,-,                                                                                  

 
        !"#$%&'(#)"#)*(')$"$%&')+

  ")&7#33#                                                                                                                
                                                                                                                                . ,/,
    0/1#(!#)#'"'$23145,1'"'$21'06

                                                                      
  '"#4+%*"8#"2


                                   
#     9                                                                                                 9
                                    
                             
                             $                                                                        


 % :          ; 

!"         
"# !  # " # $   
                                                                                                  




              ) <       =               ; 

                       #     <          <    ;              < 

                ) 9     '"#4+%*"8#"2                                        ) ; 9 

                2      9                                      7 > 9          ?? / ?

& )                                                                           &  9
 @' 9
& )                                                                          &  9
 @' 9       ,("8*!"$
                    1#(!#)#'$21'00

)<  ' 9


#  A       < 


% 
  Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 5 of 34 PageID# 14
                                                                                                    
                                                                                                     
                                                                                              
                                                                                           !
                                                                                               "#$% &' !

                                                




        ( )                                                                                 -.$/!+''
   ("
    *")+ ,,




 0* '&
    ''1 () 233

 #45+

6#574.5.8$9."3#::%9#:; 9-8#%5%7:5</#.%
84.%-:5.$:.48#.+/9.5:=.>.%-:5$$:.4#:.4:5.<
:%9#:; :5+%:9##"#9.$/-45+9/:<.<$#%-#5%9:.
:9/#.:%9#:-$9$;
#%.#>#$$:..89 ##.:%-#7#:5#5.4#<9;

:5%$:.%844#$-#:9-:95
     3'''&6* (; ;6" 
     3''&      
     3''&6  " 
      '''&  3 3


#%/#5%5.4#.9$9%.:.<9%<9$#>#:%.9.9##:5?:7:$5<#.:
#55.:..4:%95/#.;:%9--#7<9#:59/#.+-#%.9%>:8-
.$#>:7#:4#:7.4#.#.%..4%.9.9+:7:+9%<.48#.#<.; 55.:#+<.4
8#.#<.%::7#..4#.:%.5:.4#--#.:+.4"$-#:@9%.4#.9:<$
9%<.4:8#.:8.4:5#%<$:7.4/#.;

6$#/#5#:5.4#:>9<:%9:79/#.8.4"3#::%9#:;




3" *
  Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 6 of 34 PageID# 15

 :+                                         




34#:+%5:.
(:58.:7

3#:#79-::#.9:::. < ":.; .9-#9.$#.-#$:.%+
58:#5-59$:.%#:.$#.7$#:;$?-45;




3" *
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 7 of 34 PageID# 16




 GEICO Marine Insurance and Your Privacy
 Protection of your private information is a matter of great importance to GEICO Marine Insurance
 Company and its affiliated companies. While the nature of insurance requires that insurance companies
 periodically gather personal information about you, GEICO Marine Insurance Company recognizes that
 access to your nonpublic personal information must be safeguarded. This general notice explains
 GEICO Marine Insurance Company’s overall commitment to privacy with respect to nonpublic personal
 information.

 Why We Collect Information
 We collect nonpublic personally identifiable information ("Information") about you that is necessary to
 review, process or service your requests for products, benefits or other services. This is information that
 identifies you and is not available to the general public. For example, we may collect nonpublic personal
 financial and health information to determine eligibility for coverage or benefits under one or more of
 our products.

 The Types of Information We Collect
 Most of the Information we collect is obtained from you. Generally we request identification
 Information such as your name, address, phone number, social security number, email address, driver’s
 license number, and date of birth. Additional Information may be collected in connection with
 providing you a product or service. We may obtain Information about your transactions and experiences
 with us and others, such as your payment history, claims, coverage, and registered vessels. We also
 obtain Information from third parties such as the Department of Motor Vehicles and Consumer Credit
 Reporting Agencies. When you request a rate quotation, make changes to your policy, or upon renewal
 of your policy, we may request your credit information or claims history.

 How We Disclose Your Information
 Information about our customers or former customers will only be disclosed as permitted or required by
 law. The Information that we collect is used to make coverage, service, benefit and other insurance
 related decisions; as directed by you; or with your consent. We may also disclose it to persons or
 organizations as necessary to perform transactions you request or authorize. Information about our
 former customers and about individuals who have obtained quotes from us is safeguarded to the same
 extent as Information about our current policyholders.

 We may share Information with persons or organizations that we have determined need the
 Information to perform a business, professional, or insurance function for us. These include businesses
 that help us with administrative functions. If the law in your state permits, we may share Information
 with our affiliates. Our affiliates are obligated to keep the Information we provide confidential and to
 use the Information only for the purpose for which the Information was provided.

 How We Protect Your Information
 GEICO Marine Insurance Company restricts access to Information to those employees or service
 providers who need to know the Information in order to provide you with products or services. We train
 our employees to safeguard customer Information, and we have established clear policies we require our
 employees to follow regarding confidentiality and disclosure of customer information. We maintain
 strict physical, electronic, and procedural safeguards to protect your Information from unauthorized
 access by third parties. We regularly review our security measures and employee education programs to
 help protect your Information. When we share your Information with unaffiliated third parties, we
 require that they adhere to our standards to keep your Information private.



GMPRIV001 04 16
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 8 of 34 PageID# 17




 This privacy policy continues to apply even when your relationship with GEICO Marine
 Insurance Company has terminated.

 Who to Contact Regarding Privacy Matters
 If you would like to contact the GEICO Marine Insurance Company’s Privacy Policy Administrator with
 questions regarding privacy, write to: GEICO Marine Insurance Company Administrative Offices, Attn:
 Privacy Policy, 5323 Port Royal Road, Springfield, VA 22151-2106. Residents of certain states have the
 right to access and correct the personal information that we have collected from or about them. To do so,
 simply contact GEICO Marine’s customer service department. If you'd like to correct Information that
 you provided to us, our representative will make the appropriate adjustments to GEICO Marine’s
 records. If you wish to correct personal information provided to GEICO Marine by a third party (such as
 a credit rating agency) the representative will provide you with the applicable third party's contact
 information. Upon the request of residents of other states, we will take reasonable steps to verify the
 accuracy of the personal information in our records.

 If you gave us your email address, we may use it from time to time to notify you of such things as new
 services, special offers, or to confirm transactions. If you do not wish to be contacted by email for non-
 policy related communications, you may unsubscribe by following the instructions at the bottom of any
 email you receive.




GMPRIV001 04 16
       Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 9 of 34 PageID# 18




                                                                                      
                                                                                     
                                                                                           
                                                                                  

                                                             
  !"#$%&      ,011,, '!#$&        ,,-  .        /              (()*#$!" %+&         '        ,0,,

                                                             
 $5%$)%21 %3 $%+%24"%+!6$5 !#$#"#*$7%!+(!+#$!"!+#+ $8                  %               !    9

$)%21 %3 $%+%24"%+-  #%&                    .
#)"322+% &            
$:&   '.                                        $#$%&               ;(& <<              !"$+:&             
.!% 5!"%=&                      !)% 5!"%=&                       >!+? 5!"%=& 0,0,                 @$%" !"&

 +#+:#)22+% & #%2:!A*)!2B*!                          %*!"2#+:#)22+% &

4"%+- #$%!6'+$5&                9919919999                       4"%+-  !*#) %*+$:=&                   999999999
4"%+- #)2+7%+ *%" %=&       9999999999          $#$%!6   %&             %@&       #+$#) $#$ &                      
!:!*++%"$):5#7%#":!$5%+(!)*% 4$58         %               !
 $5%!4"%+!6$5%!#$$5%(+#+:!(%+#$!+!6$5%!#$8    %        9          !
       
                                                    "        #                                      # 
                                                                                                       & "%
                                                    !                            $%                             "
 
.# :!+!+#"#22$!"#)!(%+#$!+C )*%" %%%"  (%"2%2!++%7!?%2"$5%(# $:%#+ 8                       %                 ! 9
 $#":#$!!)%!+!#$"37!)#$!" 6!+$5%!4"%+"$5%(# $:%#+ &

                        !                                                           '                 '  
                                                                                                $%                 
   (%%2"3D,                       ,
   (%%2"3E,                       ,               #+3% $'!#$4"%2
                                                                                                         ,                       ,
   1>                            ,              #+3% $'!#$(%+#$%2
   %*?)% +7"3                    ,
 $5%+!7"3!)#$!"
.#7%:!5#2#":!#$"3!+#$!!)%*)# F#**2%"$ F!+)!        % "$5%(# $:%#+ 8                %                 !     9
6:% F()%# %(+!72%2%$#) !6$5%)! B6:!"%%2#22$!"#) (#*%()%# %#$$#*5%@()#"#$!"4$5#(()*#$!"B
                  (                                                                                          




     ,,,<                                                                                                                  #3%!6
          Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 10 of 34 PageID# 19
 $5%!#$*++%"$):2##3%2!+5# $%%"2##3%2"$5%(# $8          %            ! 9
6:% F()%# %(+!72%2%$#) %)!4B6:!"%%2#22$!"#) (#*%()%# %#$$#*5%@()#"#$!"4$5#(()*#$!"B
)))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))
)))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))
"          *+  ,
    9     $#$%%+$6%2 #6%$:!+ %                       @)#+:                        !4%+ G#2+!"             #($#"- *%" %

                                                                                   
    %#+!6$5%'!#$&            %"3$5!6$5%'!#$&                        ')2%+1#"6#*$+%+&                                    !2%)&
            ,,                          -                                .         /                     ,>1, < >1 
'!#$ #%&                                          . &         /<,,0, !*%"$#$!"=                                %3 $+#$!"=
'!#$       %&     +7#$% )%# +%                                                                   .# $5%!#$%%"!26%28 
.)):(%&                   '           !4%+:(%&                    '        .))#$%+#)&     '                %+!6"3"% &     

"3"%%#+&                                                         !$#). &            .!+ %(!4%+%#*5&                %):(%&
!( (%%2&                   ,            '!#$ +*5# %#$%&                        ,11,,          '!#$ +*5# % +*%&                 HF,,,
+#)%+%#+&                   +#)%+ +*5# % +*%&                              + "3+%#& !# $#)#"2")#"24#$%+ !6$5% B B#"2
                                                                                                #"#2#
 :!+*+#6$*++%"$):" +%28
                                                           9 6% F45! $5%*++%"$" +#"*%*!(#":8

6"!F5!4)!"35# $%%""" +%28                           ,!"$5                 >5:4# $"" +%28     '!#$4# " $!+#3%
.!4 $5%!#$ $!+%28                               
#+"#!+$5%+!*#$!"&                       % 2%"*%
22+% &   
$:&                 '.                         $#$%&                              ;(&        <<       !"$+:&                  
 $5%7% %)?%($!+%$5#"<,,)% #4#:6+!$5%!4"%+- +% 2%"*%8
 $5%!#$6"#"*%2&            %                      !           9     6% F%".!)2%+-  #%
                                          22+% &
                                          $:&                                                           $#$%&        ;(&
!:!"%%2$!#22#"22$!"#)I" +%2I8
6% F) $"#%#"2#22+% !6$5%22$!"#)" +%2&

22+% &
$:&                                                    $#$%&                                ;(&                    !"$+:&
6$5%!#$ ?%($"!+!"$5%$)#"$*!+)6!# $F()%# %(+!72%#.++*#"% )#"


                                
                     
      !    "   # $           
            %      
                                  
 &       '   $         
$        $
 :!+!#$ !"2#"2 %#4!+$5:#"2"2##3%28                                     9        
     3"#$+%&                                                                                                     #$%&     




          ,,,<                                                        '      ,0,,                                                  #3%!6
          Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 11 of 34 PageID# 20
                                                                                                      
                                                                                                              
                                                                                                             
                                                                                          !""#!#$!
                                                                                                           %&' !""#(")#$!
                *
..''                   
                          +*,--                                                       /+   )(#))

   . &)(0$0))1)(0$0)234443%4.4.43%1 )//%115%..''415'6%3
715     /
&6%4                    
              ))         *  8               "             94%291                 8-))$()
                                                  *                            + 
                         
                                                          
 *9%4.;96&41                     3.%9                                        :!,)))                      4
 <43%4.'''1%4                  %54.41                                       :,)))                      4
 +%1%                           3.%9                                        :,)))                      4
      '4%771'                     6%&41'1                                   :,)))                      4
 +%143%21= 114%4.     &1  '4,%5!! !,+.4?9     :),)))0:)),)))            4
 4.&41>                             %4. 61%&%30333%1&1%5
                                        !! !
 .% %&41'                       &1  '4%5!!     !                 :,)))                      4
 9%4.15 6%21         &1%5!!     !                             :((",))                    4
      44'9.+%1                   &1%5!!     !                             :)),)))                    4
  &%.%6%1715' %11&7''9              1% &9&
))                ))          )          )
                                                                                  1%1%@'0'
                                                                                   1449% &9&



                   ""# $%& :))
                                         & 719%44'9%4 
                                        '( (    & 719%44'9%4 
                                  $" &:)
                                        '( (    $" & 719%44'9%4 
                                  "((! & :)
 15.912'&%%66/ %'719%44'9%4 %4.%4%66%24.'&41'/
& A5%7%115 $ ) &9'12474.115%%4.%1.2<
%'1%%4.4%4.<%1'715 / /%4.%4%.%
&





  41%1  (0$0)
)))"(                                                                                                 %37
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 12 of 34 PageID# 21
                                                                                               VA001 07 19

     THIS AMENDMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               VIRGINIA AMENDMENT
It is agreed that the Marine Insurance policy is amended as follows:

Under SECTION II – DEFINITIONS, P. Newly acquired boat is removed in its entirety and replaced with
the following:
  P. Newly acquired boat means a boat purchased by the Named Insured during the policy period
       provided you apply for coverage with us in writing within 30 days of purchase of this newly acquired
       boat and pay any additional premium. If we agree to insure the newly acquired boat, a new policy
       will be issued for a term of one year from the date of purchase. If we decline to insure the newly
       acquired boat, coverage will cease 30 days after you become owner. During the 30 day period the
       newly acquired boat will be deemed an insured boat under your original policy for all purposes
       except valuation.

Under SECTION IV – COVERAGES, HULL AND EQUIPMENT, G. Appraisal and Dispute is removed in
its entirety and replaced with the following:
   G. Appraisal and Dispute
       If the Named Insured meets the terms, conditions, exclusions and warranties of the policy, and if the
       amount of a covered loss is still in dispute, you or we may demand an appraisal of such loss. Upon
       receipt of a written demand for appraisal, each party will choose within 20 days an accredited or
       certified marine surveyor to serve as its appraiser. The two appraisers will pick a third accredited or
       certified marine surveyor to act as Umpire within 20 days to settle any differences. Each party will be
       responsible for payment of their appraiser and will share the cost of the Umpire equally. Each
       appraiser will separately support the amount of loss to the Umpire in one submission within 30 days of
       the naming of the Umpire. We will pay the amount awarded in writing by the Umpire, less the
       applicable deductible, up to the insured value; however, the award will not be binding on us or the
       insured. The appraisal and dispute process must be complete within 90 days of the date first
       demanded, unless extended by agreement of all parties.

Under SECTION IV – COVERAGES, HULL AND EQUIPMENT, C. Exclusions, 1. g. is removed in its
entirety and replaced with the following:
  g. An intentional act committed by, with the knowledge of, or resulting from criminal wrongdoing by you
       or your family member. This exclusion will only apply if you or your family member is guilty of
       criminal conduct.

Under SECTION IV – COVERAGES, BOATING LIABILITY (PROTECTION AND INDEMNITY), 1. Who is
an Insured, 3. and 4. are removed in their entirety and replaced with the following:
  3. Any other person or organization operating an insured boat with your permission; and
  4. Any other person operating an insured boat with the permission of 2. or 3. above.

Under SECTION IV – COVERAGES, BOATING LIABILITY (PROTECTION AND INDEMNITY), C.
Exclusions, 13. Is removed in its entirety.

Under SECTION IV – COVERAGES, FUEL AND OTHER SPILL LIABILITY, A. Who is an Insured, 3. and
4. are removed in their entirety and replaced with the following:
  3. Any other person or organization operating an insured boat with your permission.
  4. Any other person operating an insured boat with the permission of 2. or 3. above.




  VA001 07 19                                                                                    Page 1 of 3

 Policy No: BSP5039222-00              Policy Term: 09/26/20 - 09/26/21           Tran Effect: 09/26/20
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 13 of 34 PageID# 22
                                                                                                VA001 07 19

     THIS AMENDMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Under SECTION IV – COVERAGES, UNINSURED BOATER, A. Who is an Insured, 3. and 4. are
removed in their entirety and replaced with the following:
  3. Any other person or organization using an insured boat with your permission.
  4. Any other person using an insured boat with the permission of 2. or 3. above.

Under SECTION IV – COVERAGES, UNINSURED BOATER, B. Coverage Provided is removed in its
entirety and replaced with the following:
  B. Coverage Provided
       If an amount is shown for this coverage on the Declarations Page, we will pay the damages that an
       insured is legally entitled to recover from an uninsured boater for bodily injury or property
       damage caused to that insured in an occurrence.

Under SECTION IV – COVERAGES, UNINSURED BOATER, C. Arbitration is removed in its entirety and
replaced with the following:
  C. Arbitration
      If we and an insured do not agree whether an insured is legally entitled to recover damages under
      this coverage, or as to the amount of damages, either party may make written demand for arbitration.
      Upon receipt of written demand for arbitration, each party will select and pay for a competent arbitrator
      within 30 days. The arbitrators will select a third arbitrator within 30 days to settle any differences.
      If they cannot agree on the selection of a third arbitrator within 30 days, either may request that
      selection be made by a judge of a court having jurisdiction.
      Arbitration will take place within 30 days of the naming of the third arbitrator in the county where an
      insured lives, unless both parties agree otherwise. Local rules of law regarding procedure and evidence
      will apply.
      A written agreement by two of the arbitrators will determine whether an insured is legally entitled to
      recover damages under this coverage and the amount of these damages.
      Each party will pay their own chosen arbitrator and will share the expenses of the third arbitrator
      equally. The arbitration must be completed within 90 days of the first notice or demand for arbitrations
      unless extended by agreement of all of the parties.

Under SECTION IV – COVERAGES, UNINSURED BOATER, D. Exclusions, is removed in its entirety and
replaced with the following:
  D. Exclusions
      Coverage will not apply:
      1. If the uninsured boat is owned by a governmental unit or agency;
      2. If the uninsured boat is furnished or available for the regular use by an insured, or owned
          wholly, or in part, by an insured

Under SECTION V – GENERAL PROVISIONS, K. Legal Action Against Us is removed in its entirety and
replaced with the following:
  K. Legal Action Against Us
      No legal action may be brought against us unless there has been full compliance with all terms of this
      policy. With respect to any claim or loss to insured property, the action must begin within two years of
      the date of loss or damage. With respect to any other claim or loss, no legal action may be brought
      against us until we agree in writing that an insured has an obligation to pay a specified amount, or
      until the amount of that obligation has been finally determined by judgment after trial. No one has a
      right under this policy to bring us into any action to determine the liability of an insured. If any time
      limitations of this policy are prohibited or invalid under applicable law, then legal action against us
  VA001 07 19                                                                                     Page 2 of 3

 Policy No: BSP5039222-00              Policy Term: 09/26/20 - 09/26/21            Tran Effect: 09/26/20
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 14 of 34 PageID# 23
                                                                                                VA001 07 19

     THIS AMENDMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      must begin within the shortest limitation of time permitted by such law.
      The insolvency or bankruptcy of an insured or the insolvency of an insured’s estate will not relieve us
      of any of our obligations under the policy contract.
      In the event execution of a judgment against an insured for legal liability covered under this policy is
      returned unsatisfied, then an action for such judgment, subject to the policy's coverage limits, may be
      maintained against us.

Under SECTION V – GENERAL PROVISIONS, J. Seaworthiness Warranty is removed in its entirety and
replaced with the following:
  I. Seaworthiness
      You agree that at the inception of this policy the insured boat is in seaworthy condition. Violation will
      void this policy from its inception. You also agree that the insured boat will be maintained in a
      seaworthy condition during the policy period shown on the Declarations Page. There is no coverage for
      any loss, damage or expense arising out of an unseaworthy condition.

Under SECTION VI-GENERAL EXCLUSIONS, the following is added:
 F. Punitive or Exemplary Damages
     Coverage will not apply to any claim for punitive or exemplary damages.




       All other terms, conditions and agreements of the Marine Insurance Policy remain unchanged.

  VA001 07 19                                                                                    Page 3 of 3

 Policy No: BSP5039222-00              Policy Term: 09/26/20 - 09/26/21            Tran Effect: 09/26/20
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 15 of 34 PageID# 24




               Marine Insurance Policy




                                   Underwritten by:
                          GEICO Marine Insurance Company
                                   A Stock Company
                                Administrative Offices
                                5323 Port Royal Road
                              Springfield, VA 22151-2106
                                Claims: 877-970-2628




                                                                   GMPOL001 07 19
   Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 16 of 34 PageID# 25



                                          MARINE INSURANCE POLICY

Table of Contents
Declarations Page and any Endorsements .........................................................................................................Insert
Section I – Insuring Agreement ..................................................................................................................................2
Section II – Definitions ................................................................................................................................................2
Section III – Duties in the Event of a Loss..................................................................................................................3
Section IV – Coverages
            Hull and Equipment .......................................................................................................................................4
            Towing and Assistance..................................................................................................................................6
            Boat Trailer ....................................................................................................................................................6
            Personal Effects.............................................................................................................................................7
            Boating Liability (Protection and Indemnity) ..................................................................................................8
            Medical Payments .......................................................................................................................................10
            Fuel and Other Spill Liability........................................................................................................................10
            Uninsured Boater.........................................................................................................................................11
Section V – General Provisions................................................................................................................................12
Section VI – General Exclusions ..............................................................................................................................14




TO REPORT A CLAIM ANYTIME:                                                                         IF YOU HAVE POLICY QUESTIONS:
PHONE: 800-937-1937                                                                                PHONE: 800-283-2883
ONLINE: www.geicomarine.com                                                                        ONLINE: www.geicomarine.com


In the Event of an Accident
 • See to the welfare of any injured people.
 • Do not discuss fault or cause.
 • Notify the appropriate local officials.
 • Notify Claims immediately!




                                                           GEICO Marine Insurance Company
                                                                   A Stock Company
                                                                Administrative Offices
                                                                5323 Port Royal Road
                                                              Springfield, VA 22151-2106
                                                                           877-580-2628




            GMPOL001 07 19                                                                                                                                Page 1 of 14
  Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 17 of 34 PageID# 26


                           MARINE INSURANCE POLICY

                             SECTION I – INSURING AGREEMENT
This insurance policy is a legal contract between us     for the payment of premium when due, subject to the
and the Named Insured(s) shown on the                    terms, conditions, exclusions and warranties of this
Declarations Page.      We agree to provide the          policy. The policy consists of this policy contract, the
insurance coverage described in this policy in return    Declarations Page, and all endorsements.

                                   SECTION II – DEFINITIONS
Throughout this policy, you and your refer to the             one section or coverage may not be an insured
Named Insured and their spouse. If the Named                  under other sections or coverages. Please
Insured is a legal entity then you and your is defined        carefully review the Who Is an Insured provision
as the legal entity named on the Declarations Page            at the beginning of Section III and the beginning
and any officer, director, partner, owner or                  of each coverage under Section IV in order to
shareholder of any Named Insured and their                    understand who is an insured under that section
spouse. We, us and our refer to the company                   or coverage.
providing this insurance.                                J.   Insured boat means a boat named on the
                                                              Declarations Page, including its hull, machinery,
In addition, certain words and phrases are defined as         outboard motors, sails, spars, furniture, dinghy
follows:                                                      and boating equipment, or a newly acquired
A. Abandon means the act of voluntarily giving up,            boat.
   surrendering, deserting or relinquishing property     K.   Insured trailer means a trailer owned by the
   and all rights to its control with the intention of        Named Insured to regularly store or transport an
   terminating ownership and without the intention of         insured boat.
   vesting ownership with any other person or entity.    L.   Insured value means the value of an insured
B. Actual cash value means the value of the                   boat or insured trailer as shown on the
   covered property at the time of loss as reasonably         Declarations Page.
   determined by us.                                     M.   Medical Services means medical, surgical,
C. Boating equipment means equipment owned by                 funeral, dental, ambulance, hospital and
   you and regularly carried aboard an insured                professional nursing services and includes the
   boat that is necessary for the safe operation and          cost of eyeglasses, hearing aids, pharmaceuticals
   routine maintenance of an insured boat.                    and orthopedic and prosthetic devices.
D. Bodily injury means bodily harm, sickness or          N.   Named Insured means the individual(s) or entity
   disease, except a disease that is transmitted by           named on the Declarations Page.
   an insured through sexual contact.                    O.   Named storm means a storm named by the
E. Dinghy means a boat not to exceed 15’ length               National Oceanic & Atmospheric Administration
   including an outboard motor that does not exceed           (NOAA). Outside of United States territorial
   40 horsepower, if so equipped, and must be                 waters, named storm also means a tropical
   primarily used as the tender for an insured boat.          storm, tropical cyclone, hurricane, or typhoon,
   The maximum coverage for any dinghy and its                whether named or unnamed by any governmental
   outboard is $15,000.00.                                    authority.
F. Family member means any person related to             P.   Newly acquired boat means a boat purchased
   you by blood, marriage, civil union, domestic              by the Named Insured during the policy period
   partnership, or adoption, including a ward or              provided we are notified in writing within 30 days
   foster child, who resides in your household.               of purchase of this newly acquired boat and
G. Fuel spill means the unintentional discharge,              additional premium is paid. A newly acquired
   leakage or spillage of petroleum products or               boat is an insured boat for all purposes and is
   chemicals.                                                 subject to the terms, conditions, exclusions and
H. Household means a fixed, permanent place of                warranties of the policy.
   abode, where the intent is to return to that place,   Q.   Obsolescence means the loss of value due to
   despite periods of temporarily living elsewhere or         changes in technology, not physical loss or
   temporary absences.                                        damage, that render the item no longer useful.
I. Insured is defined separately in Section III and in   R.   Occurrence means a sudden and unexpected
   each coverage under Section IV, under the                  event or accident to which this insurance applies
   heading Who Is an Insured. An insured under                that happens within the policy period. Continuous




        GMPOL001 07 19                                                                             Page 2 of 14
  Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 18 of 34 PageID# 27


                                SECTION II – DEFINITIONS CONTINUED

   or repeated exposure to substantially the same           V. Spouse means a partner in a marriage, civil
   general condition, unless excluded, is one                  union or domestic partnership recognized under
   occurrence.                                                 state law and residing in the same household.
S. Personal watercraft means any vessel designed            W. Uninsured boat means a boat owned or
   to be operated by a person or persons while                 operated by an uninsured boater.
   sitting, standing, or kneeling on the vessel rather      X. Uninsured boater means an owner or operator
   than within the confines of a hull.                         of a boat other than an insured boat, who is
T. Pet means an animal owned by you or your                    legally responsible for a collision with an insured
   family member.                                              boat, and:
U. Property damage means direct physical injury to,            1. To whom no liability policy applies; or
   or destruction of, tangible property.                       2. Who cannot be identified (such as a hit-and-
                                                                   run operator).

                         SECTION III – DUTIES IN THE EVENT OF A LOSS
  A. Who Is an Insured                                          2. Following a loss, an insured must:
      For purposes of Section III only, insured is                  a. Allow us to inspect an insured boat and
      defined as:                                                      insured trailer before it is repaired or
      1. You;                                                          discarded.
      2. Your family member;                                        b. Provide any documents requested by us
                                                                       to verify the loss, its amount, and your
      3. Any other person operating an insured                         ownership interest in any property
         boat with your direct and prior permission                    damaged or lost, and provide any other
         and without compensation; and                                 information that may assist our
      4. Any other person operating an insured                         investigation of the loss.
         boat with the direct and prior permission of               c. Provide us with copies of other insurance
         2. or 3. above and without compensation.                      policies that may cover the loss.
  B. Actions to Take                                                d. Assume no obligation, admit no liability
                                                                       and incur no expense that an insured or
      1. Immediately upon a loss, an insured must:                     we may be liable without our written
          a. Take all reasonable and necessary                         permission, other than reasonable and
             steps to protect an insured boat from                     necessary expenses incurred to protect
             further loss. We will pay the reasonable                  the property from further damage.
             and necessary costs incurred in                        e. Immediately notify us and forward to us
             preventing further loss if the loss is                    any legal papers or notices received in
             covered under the HULL AND                                connection with the loss.
             EQUIPMENT section of this policy. We                   f.   Cooperate with us in the investigation,
             do not cover an insured’s labor or                          defense or settlement of any loss and
             personal expense or any amount in                           agree to be examined under oath as
             excess of the insured value. If failure                     many times as we request.
             to take all reasonable and necessary
             steps to protect an insured boat                       g. Allow examinations by physicians of our
             results in further loss, any additional                   choice as often as we reasonably require.
             loss will not be covered under the                     h. Assist us in obtaining copies of medical
             policy.                                                   reports and other records.
          b. Give us prompt notice of the loss, and                 i.   Provide a final notarized statement or
             how, when and where the loss                                Proof of Loss, if requested by us.
             occurred. Also provide the names and
             contact information of any witnesses or
             injured parties.
          c. Promptly notify the appropriate law
             enforcement agencies of any theft,
             vandalism, collision, allision, loss of life
             or injury.




        GMPOL001 07 19                                                                               Page 3 of 14
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 19 of 34 PageID# 28




                                SECTION IV – COVERAGES

                                        HULL AND EQUIPMENT


A. Who Is an Insured                                              however, we will cover immediate
                                                                  consequential property damage that
   For purposes of HULL AND EQUIPMENT                             results from such failure;
   coverage only, the insured is the Named
   Insured.                                                  b. Previously    unrepaired  property
                                                                damage or loss caused directly or
B. Coverage Provided                                            indirectly by previously unrepaired
   If the Declarations Page shows coverage for                  property damage;
   HULL AND EQUIPMENT, we will pay for                       c. Liability for wages or provisions
   sudden, direct and accidental property                       furnished to captain or crew;
   damage, including theft or vandalism, to an
   insured boat and its dinghy.                              d. Intangible loss, such as loss of use or
                                                                value,      living    expenses       or
C. Exclusions                                                   obsolescence;
   1. Coverage will not apply to any loss,                   e. Your    personal   labor,  personal
      damage or expense caused directly or                      expenses, time, loss of income or
      indirectly by:                                            wages, lodging, meals or travel
      a. Wear and tear, gradual deterioration,                  expenses;
         rot, corrosion, weathering, electrolysis,           f.   Personal items (including, but not
         stray electrical current regardless of                   limited to, scuba gear, fishing gear
         source, vermin, animals, marine life,                    including rods, reels, and tackle,
         insects,     mechanical     breakdown,                   sporting goods, clothing, portable
         electrical     breakdown,       structural               televisions, stereos, smart phones,
         breakdown, overheating or galvanic                       tablets and cameras), fuel, perishables
         action. This exclusion does not apply to                 and consumables (including, but not
         immediate consequential property                         limited to, food, ice, beverages, paper
         damage resulting from fire, explosion,                   and cleaning products); or
         sinking,    demasting,    collision     or
         stranding;                                          g. Computer hardware and software.
      b. Ice or freezing;                             D. Limit of Insurance
       c. Mold or mildew;                                1. Insured Value
      d. Marring, scratching or denting. This                We agree with the insured that an insured
         exclusion does not apply to immediate               boat is valued at the insured value.
         consequential      property     damage          2. Newly Acquired Boat
         resulting from fire, explosion, sinking,            If the Declarations Page shows coverage
         demasting, collision or stranding;                  for HULL AND EQUIPMENT coverage, the
      e. Blistering   or    delamination.   This             insured value for a newly acquired boat
         exclusion does not apply to immediate               will be the verifiable purchase price or
         consequential      property     damage              $250,000.00, whichever is less. Boating
         resulting from fire, explosion, sinking,            equipment coverage will be limited to 10%
         demasting, collision or stranding;                  of the newly acquired boat’s purchase
      f.   Incomplete, improper or faulty repair,            price. These values will remain in effect
           maintenance or renovation; or                     until cancellation or until we issue a new
                                                             Declarations      Page     or    any   new
      g. An intentional act committed by, or with            endorsement.        We may amend the
         the knowledge of, you or your family                premium, cancel this coverage on the
         member.                                             newly acquired boat, or require further
   2. Coverage will not apply to:                            conditions for continued coverage.
      a. The cost to repair or replace a part that
         fails as a result of a design,
         manufacturing     or    latent   defect;




     GMPOL001 07 19                                                                         Page 4 of 14
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 20 of 34 PageID# 29


                         SECTION IV – COVERAGES CONTINUED
  3. Amount Paid in the Event of a Loss                     with the sixth year from the
     a. Total or Constructive Total Loss                    year of manufacture;
         We will pay the insured value if an            b. Outboard motors, outdrives,
         insured boat is a total loss. We                  propulsion    machinery     or
         reserve the right to declare an insured           generators beginning with the
         boat a constructive total loss and pay            eleventh year from the year of
         the insured value if in our judgment              manufacture;
         the cost to repair the insured boat may        c. The residual value for the items
         exceed its insured value. If the total or         above will not be less than 20%
         constructive total loss of the insured            regardless of age.
         boat occurs within the first 48             2. Actual Cash Value Policy
         consecutive months immediately after
         purchase by the insured, and the               If the insured value is actual cash
         insured boat was purchased new by              value, we will pay the reasonable
         the insured within 12 months of its            cost to repair or replace, whichever
         manufacture date with no prior owners          is less, the damaged parts of the
         or users and was not purchased subject         insured boat less depreciation.
         to any promotional use or sponsorship          Depreciation will not be greater
         agreement, then if the insured                 than 80%.
         purchases a new boat of the same size,      3. No Betterment
         make and model as the insured boat,            Regardless of insured value, in the
         we will pay the purchase price of the          event of damage to plywood,
         replacement boat. If the purchase price        plastic, fiberglass, metal, cement or
         for the replacement boat exceeds the           other molded material, we will only
         insured value, the most we will pay for        pay the reasonable cost to repair
         the replacement boat is 120% of the            the damaged area, in accordance
         insured      value     or   $300,000.00,       with customary marine repair
         whichever is less.                             practice.
         If we pay the insured value, we have           If a covered loss requires repainting
         the right to keep the insured boat. If         of an insured boat, we will pay the
         we exercise our right to keep the              cost of repainting or resurfacing the
         insured boat, you must provide all             damaged area in accordance with
         documents needed to transfer title to          customary marine repair practices
         us. You agree that we can withhold an          so that the area repaired will match,
         amount not to exceed 10% of the                as closely as practical, the original
         insured value until we receive these           color. We have the option to make
         documents.                                     or reimburse the insured for
         In the event of damage to a dinghy             repairs or replacements, or to pay
         with cost of repair exceeding the actual       the insured directly based on an
         cash value of the dinghy, the most we          agreed estimate of loss. Repairs
         will pay is the actual cash value.             and replacements will be made with
     b. Repairs for Partial Loss                        like kind and quality. We will not
                                                        pay for any improvement or
         1. Agreed Value Policy                         betterment to the insured boat.
             If the insured value is agreed          4. Deductible
             value, we will pay the reasonable
             cost to repair or replace, whichever       The applicable deductible amount
             is less, the damaged parts of the          shown on the Declarations Page
             insured boat. However we will not          will be subtracted from each loss. It
             pay more than the actual cash              will not apply in the event of a total
             value for the following items:             or constructive total loss except as
                                                        follows:
             a. Sails, canvas (including all
                weather bridge and cockpit              a. Named Storm Deductible
                enclosures),        carpeting,              In the event of any loss caused
                cushions or fabrics beginning               directly or indirectly by a
                                                            named storm, the deductible




    GMPOL001 07 19                                                              Page 5 of 14
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 21 of 34 PageID# 30


                           SECTION IV – COVERAGES CONTINUED
                   subtracted from each loss, will          cost up to a maximum of $1,000.00 to have the
                   be the deductible amount                 insured boat moved by a professional, or for a
                   shown on the Declarations                professional haul out, or for the professional
                   Page, $1,000.00, or 5% of the            execution of a hurricane plan. In addition to
                   insured value, whichever is              professional moving or a professional haul out,
                   greater.                                 covered expenses include, but are not limited
               b. Theft Deductible                          to, haul out, blocking, lashing to in ground
                                                            anchors, power washing and relaunch. This
                   In the event of the theft of an          amount is in addition to the insured value.
                   insured boat, its engine(s)
                   and/or boating equipment the       G. Appraisal and Dispute
                   payment on a covered loss will           If the insured meets the terms, conditions,
                   be reduced by an amount equal            exclusions and warranties of the policy, and if
                   to    twice    the    applicable         the amount of a covered loss is still in dispute,
                   deductible shown on the                  you or we may demand an appraisal of such
                   Declarations Page or $500.00,            loss. Upon receipt of a written demand for
                   whichever is greater.                    appraisal, each party will choose within 20 days
           5. Salvage Charges                               an accredited or certified marine surveyor to
                                                            serve as its appraiser. The two appraisers will
               In the event of a salvage claim              pick within 20 days a third accredited or
               against an insured boat, coverage            certified marine surveyor to act as Umpire. If
               is limited to an amount not to               the parties cannot agree on the selection of an
               exceed the insured value. This               Umpire within 20 days, either may request that
               amount is in addition to the insured         selection be made by a judge of a court having
               value.                                       jurisdiction. Each party will be responsible for
E. Payment of Loss                                          payment of their appraiser and will share the
                                                            cost of the Umpire equally.
   In the event of a covered loss, payment will be
   issued to the insured and any loss payee.                Each appraiser will separately support the
   However, in the event of a partial loss, we may          amount of loss to the Umpire in one submission
   make payment to the repair yard with the                 within 30 days of the naming of the Umpire. We
   insured’s consent.                                       will pay the amount awarded in writing by the
                                                            Umpire up to the insured value, less the
   Your cooperation is needed to expedite
                                                            applicable deductible. The Umpire’s decision is
   settlement and payment. If you do not provide
                                                            final and binding. The appraisal and dispute
   all requested documentation within one year of
   the loss, the claim will be closed without               process must be complete within 90 days of the
                                                            date first demanded unless extended by
   payment.
                                                            agreement of all parties. If the appraisal and
F. Hurricane Preparation                                    dispute process is not complete within 90 days
   If a Tropical Storm or Hurricane Watch or                of the date first demanded, our original
   Warning is issued for the location of an insured         settlement amount will be deemed accepted by
   boat by the National Oceanic & Atmospheric               the insured.
   Administration (NOAA), we will pay 50% of the


                                      TOWING AND ASSISTANCE


 If an amount is shown for this coverage on the              endorsement(s) we issued to you.
 Declarations Page, please refer to the


                                             BOAT TRAILER


A. Who Is an Insured                                  B. Coverage Provided
   For purposes of BOAT TRAILER coverage                    If the Declarations Page shows coverage for
   only, the insured is the Named Insured.                  BOAT TRAILER, we will pay for the sudden,
                                                            direct and accidental property damage to an




     GMPOL001 07 19                                                                            Page 6 of 14
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 22 of 34 PageID# 31


                           SECTION IV – COVERAGES CONTINUED
   insured trailer.     We do not pay for any         E. Amount Paid in the Event of a Loss
   intangible loss, such as loss of value or use.        1. Total or Constructive Total Loss
C. Exclusions                                                We will pay the insured value. If we pay
   1. Coverage will not apply to any loss,                   the insured value, we have the right to
      damage or expense caused directly or                   keep the insured trailer. The deductible
      indirectly by: wear and tear, gradual                  will not apply in the event of a total or
      deterioration, mechanical or electrical                constructive total loss except in the event of
      breakdown, bearing failure, overheating,               theft of an insured trailer.
      corrosion, a design, manufacturing or latent           a. Theft Deductible
      defect, faulty repair, previously unrepaired
      damage, rust, weathering, vermin, animals,                 In the event of theft of an insured
      marring, scratching or denting.                            trailer, the payment on a covered loss
                                                                 will be reduced by an amount equal to
   2. Coverage will not apply to any loss,                       twice the applicable deductible shown
      damage or expense caused directly or                       on the Declarations Page or $500.00,
      indirectly by, or with the knowledge of, or                whichever is greater.
      resulting from criminal wrongdoing by you
      or your family member.                             2. Partial Loss
D. Limit of Insurance                                        In the event of a partial loss, we will pay the
                                                             reasonable cost of repairs in accordance
   1. Insured Value                                          with customary trailer repair practice less
       We agree with the insured that an insured             the deductible shown on the Declarations
       trailer will be valued at the insured value.          Page. We have the option to reimburse the
                                                             insured for repairs or replacements, or to
   2. Newly Acquired Trailer                                 pay the insured directly based on an
       We will cover property damage to a newly              agreed estimate of loss. Replacements will
       acquired trailer, less the deductible,                be made with like kind and quality. This
       provided that we are notified within 30 days          coverage is excess over any other available
       of purchase of this newly acquired trailer            insurance for the insured trailer.
       and any additional premium is paid.
                                                      F. Payment of Loss
       We may amend the premium, change the
                                                         In the event of a covered loss, payment will be
       policy terms or conditions, cancel this
                                                         issued to the insured and any loss payee.
       coverage on the newly acquired trailer, or        However, in the event of a partial loss, we may
       require further conditions for continued
                                                         make payment to the repair yard with the
       coverage. The insured value of a newly
                                                         insured’s consent.
       acquired trailer will be the verifiable
       purchase price.                                   Your cooperation is needed to expedite
                                                         settlement and payment. If you do not provide
                                                         all requested documentation within one year of
                                                         the loss, the claim will be closed without
                                                         payment.




                                         PERSONAL EFFECTS


A. Who Is an Insured                                         sudden, direct and accidental property
                                                             damage to an insured’s personal effects
   For purposes of PERSONAL EFFECTS                          unless otherwise excluded by the policy.
   coverage only, an insured is defined as:
                                                         2. We agree with you that personal effects are
   1. You; and                                              valued at replacement cost, which means
   2. Your family member.                                   the amount to replace the damaged
                                                            property with new property of like kind and
B. Coverage Provided                                        quality. We do not pay for any intangible
   1. If the Declarations Page shows coverage               loss, such as loss of value or use.
      for PERSONAL EFFECTS, we will pay for




     GMPOL001 07 19                                                                           Page 7 of 14
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 23 of 34 PageID# 32


                            SECTION IV – COVERAGES CONTINUED
   3. This coverage only applies to property             2. Any property damage caused by, or
      owned by an insured and only while the                resulting from, an intentional act of an
      property is aboard an insured boat, being             insured.
      loaded or unloaded from an insured boat,           3. Property damage to the following:
      or stored in a dock box immediately
      adjacent to an insured boat, and including             a. Currency, money, travelers’ checks,
      the dock box.                                             securities, evidence of debt, or valuable
   4. Coverage is provided for waterskiing, wake                papers or documents;
      boarding or fishing tournament entry fees              b. Jewelry, gems, precious stones, silver,
      that will not be refunded to you if you are               gold or other precious metals;
      forced to withdraw from the tournament due
                                                             c. Antiques, collectibles, fine arts, china,
      to a loss that is covered by this policy.
                                                                silver, coins, liquors or furs;
      Coverage for non-refundable entry fees is
      limited to $500.00 in any policy year.                 d. Watches,      smartwatches    or   fitness
                                                                devices;
C. Exclusions
                                                             e. Animals;
   Coverage will not apply to:
                                                             f.   Boating      equipment,       personal
   1. Property damage caused directly or                          watercraft or other boats; or
      indirectly by: wear and tear, gradual
      deterioration, mechanical or electrical                g. Consumables.
      failure or disturbance, corrosion, dampness,    D. Limit of Insurance
      temperature       changes,    obsolescence,
      vermin,        animals     or      mysterious      We will pay the replacement cost for property
      disappearance; however, we will cover              damage to personal effects or the amount
      immediate consequential property damage            shown on the Declarations Page, whichever is
      resulting from fire, explosion, sinking,           lower, less the deductible.
      demasting, collision or stranding.                 The amount shown for this coverage on the
                                                         Declarations Page is the most we will pay
                                                         regardless of the number of persons or boats
                                                         involved in the occurrence.


                         BOATING LIABILITY (PROTECTION AND INDEMNITY)


A. Who Is an Insured                                     boat. We will settle or defend, as we consider
                                                         appropriate, any claim or suit covered under
   For purposes of BOATING LIABILITY                     this policy that asks for these damages. We will
   (PROTECTION AND INDEMNITY) coverage                   pay for an attorney we select to defend an
   only, insured is defined as:                          insured. The cost of defense is in addition to
   1. You;                                               the Boating Liability limit stated on the
                                                         Declarations Page. We will also pay the cost to
   2. Your family member;
                                                         procure a bond, or provide an undertaking,
   3. Any other person operating an insured              necessary to release the insured boat if a legal
      boat with your direct and prior permission         authority has arrested, confiscated or detained
      and without compensation; and                      the insured boat to secure an insured’s legal
   4. Any other person operating an insured              obligation in any suit we defend. Our payment
      boat with the direct and prior permission of       to procure the bond will not exceed the lesser of
      2. or 3. above and without compensation.           the limit of liability shown on the Declarations
                                                         Page for HULL AND EQUIPMENT or
B. Coverage Provided                                     BOATING LIABILITY (PROTECTION AND
   If an amount is shown for this coverage on the        INDEMNITY).
   Declarations Page, we will pay damages and
                                                         Once we have paid the Boating Liability limit for
   any costs assessed against an insured for any
   claim or suit covered under this policy for           any covered damages, including removal of
   bodily injury or property damage that an              wreck, our obligation to pay any damages, or to
   insured becomes legally liable through                provide an insured with a defense, ends.
   ownership, maintenance or use of an insured




     GMPOL001 07 19                                                                          Page 8 of 14
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 24 of 34 PageID# 33


                            SECTION IV – COVERAGES CONTINUED
   1. Operating Other Boats                                7. Any claim       for   punitive   or     exemplary
       We will provide this boating liability                 damages;
       coverage to you and your family member              8. Any fine, penalty or costs of defense arising
       while operating another boat with the                  out of a criminal or civil violation of law or
       permission of its owner. However, we do                assessment by a governmental authority;
       not cover loss or damage to the other boat
       or its boating equipment. If there is any           9. Claims made under the Federal Longshore
       other available insurance, we will provide             and Harbor Workers’ Compensation Act, or
       this coverage only as excess over all other            injuries for which benefits are required to be
       available    insurance.  Boating     liability         provided by an insured or which are
       coverage under this section will not apply if          available to the injured person under any
       the other boat is:                                     state or federal compensation law or act
       a. A personal watercraft;                              regardless of its source;
       b. Rented or chartered;                             10. Any claims by captain or crew of an
       c. Used for       any     other   commercial            insured boat including but not limited to
          purpose; or                                          claims made under the Federal Jones Act,
                                                               Death on the High Seas Act, Federal
       d. Furnished or available for the regular               Longshore    and     Harbor     Workers’
          use by you or your family member, or                 Compensation Act or General Maritime
          owned wholly or in part by you or your               Law;
          family member.
                                                           11. Cost of the resulting bodily injury or
   2. Removal of Wreck                                         property damage, containment, clean-up
       We will pay the reasonable cost for any                 or assessments related to the discharge,
       actual or attempted removal and disposal of             leakage or spillage of petroleum products,
       an insured boat if it becomes a wreck                   chemicals, bacteria, viruses, mold or other
       during the policy period and if such removal            substances of any kind or nature;
       or disposal is required by law or                   12. Bodily injury or property damage caused
       governmental authority. This coverage is                by, or resulting from, a pet;
       limited to an amount not to exceed the limit
                                                           13. Liability of a paid captain or crew;
       shown for Boating Liability on the
       Declarations Page.                                  14. Any liability you may have to your
C. Exclusions                                                  directors, officers, shareholders, or partners
                                                               or any liability which any of them may have
   Coverage will not apply to:                                 to you;
   1. Bodily injury to an insured;                         15. Bodily injury or property damage to
   2. Damage to property owned by an insured;                  scuba divers operating from the insured
   3. Liability assumed under a contract or                    boat from the time they leave the insured
      agreement, or any breach of contract;                    boat until they are back onboard the
                                                               insured boat; or
   4. Bodily injury or property damage that
      occurs while an insured boat or insured              16. Bodily injury or property damage arising
      trailer is being transported by a land-based             out of the operation of any aerial vehicle or
      motorized vehicle;                                       drone, submarine, submersible or diving
                                                               bell.
   5. Bodily injury or property damage arising
      out of an insured or other person                 D. Limit of Insurance
      parasailing, kite skiing, hoverboarding, fly         1. If the Declarations Page shows a coverage
      boarding, hydro foiling or any other activity           amount for Boating Liability "Limit Each
      involving a device designed to become                   Occurrence, Bodily Injury and Property
      airborne from an insured boat;                          Damage,” then the amount shown is the
   6. Bodily injury or property damage caused                 most we will pay for all damages for bodily
      by, or resulting from, an intentional act of an         injury or property damage regardless of
      insured;                                                the number of insureds, persons claiming




     GMPOL001 07 19                                                                                 Page 9 of 14
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 25 of 34 PageID# 34


                            SECTION IV – COVERAGES CONTINUED
       damages, claims made, or boats involved in                 the damages sustained by anyone else
       any occurrence or series of occurrences                    as a result of that bodily injury or
       arising out of the same event.                             property damage; and
   2. If the Declarations Page shows coverage                 b. The coverage amount shown for the
      amounts for Boating Liability “Limit Per                   “Aggregate Limit Each Occurrence” is,
                                                                 subject to the “Limit Per Person, Each
      Person, Each Occurrence, Bodily Injury
                                                                 Occurrence, Bodily Injury and
      and Property Damage/Aggregate Limit                        Property Damage,” the most we will
      Each Occurrence,” then:                                    pay for all damages arising out of
       a. The coverage amount shown for the                      bodily injury and property damage,
          “Limit Per Person, Each Occurrence,                    regardless of the number of insureds,
          Bodily Injury and Property Damage”                     persons claiming damages, claims
          is the most we will pay for all damages                made or boats involved in any
          arising out of bodily injury and                       occurrence or series of occurrences
          property damage to one person in any                   arising out of the same event.
          occurrence or series of occurrences
          arising out of the same event, including


                                          MEDICAL PAYMENTS


A. Coverage Provided                                      2. Bodily injury that occurs while an insured
   If an amount is shown for this coverage on the            boat or insured trailer is being transported
   Declarations Page, we will pay the reasonable             by a land-based motorized vehicle;
   expenses for necessary medical services                3. Bodily injury to a trespasser;
   incurred within three years from the date of an
   occurrence involving bodily injury sustained           4. Bodily injury caused by, or resulting from,
   by an individual while in, upon, boarding or              an intentional act;
   leaving an insured boat.                               5. Bodily injury arising out of parasailing, kite
   We will determine:                                        skiing, hoverboarding, fly boarding, hydro
   1. Whether the expenses for             medical           foiling or any other activity involving a
      services are reasonable; and                           device designed to become airborne from
   2. Whether the        medical    services    are          an insured boat;
      necessary.                                          6. Bodily injury if workers compensation
   If there are any other available medical benefits         benefits, or similar benefits, are available
   or plans that offer coverage for medical                  under any state, federal or maritime law;
   services, this coverage will be excess over            7. Bodily injury to your employees; or
   those other medical benefits or plans.
                                                          8. Bodily injury to a paid captain or crew.
B. Exclusions
                                                       C. Limit of Insurance
   Coverage will not apply to:
                                                          The amount shown for this coverage on the
   1. Responsibility assumed under any contract
                                                          Declarations Page is per person, each
      or agreement;
                                                          occurrence regardless of the number of
                                                          persons involved or claims made.


                                   FUEL AND OTHER SPILL LIABILITY


A. Who Is an Insured                                      2. Your family member;
   For purposes of FUEL AND OTHER SPILL                   3. Any other person operating an insured
   LIABILITY coverage, insured is defined as:                boat with your direct and prior permission
   1. You;                                                   and without compensation; and




     GMPOL001 07 19                                                                           Page 10 of 14
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 26 of 34 PageID# 35


                            SECTION IV – COVERAGES CONTINUED
   4. Any other person operating an insured             C. Exclusions
      boat with the direct and prior permission of         Coverage will not apply to:
      2. or 3. above and without compensation.
                                                           1. Liability assumed under any contract or
B. Coverage Provided                                          agreement, or any breach of contract;
   If an amount is shown for this coverage on the          2. Liability arising out of the transportation of
   Declarations Page, we will pay up to that                  an insured boat or insured trailer on land;
   amount for the containment, clean-up, property
   damage and assessments resulting from a fuel            3. Liability caused by, or resulting from, an
   spill from an insured boat that an insured                 intentional act of an insured;
   becomes legally liable through the ownership,           4. Any claim      for   punitive   or   exemplary
   maintenance or use of an insured boat. We will             damages;
   settle or defend, as we consider appropriate,
                                                           5. Any fine, penalty, or costs of defense
   any claim or suit that seeks these covered
                                                              arising out of a criminal or civil violation of
   expenses and/or damages. We will also pay for
                                                              law;
   an attorney we select to defend an insured.
   Once we have paid the Fuel and Other Spill              6. Liability arising from the discharge,
   Liability limit, our obligation to pay any                 emission, spillage or leakage of any
   damages, or to provide the insured with a                  radioactive substance or material;
   defense, ends. This coverage will not apply if an       7. Loss or damage to any property owned by,
   insured fails or refuses:                                  rented to, used by or in the care of an
   1. To report the incident giving rise to liability         insured; or
      as required by law when an insured knows             8. Liability for bodily injury.
      or has reason to know of the incident; or
                                                        D. Limit of Insurance
   2. To provide all reasonable cooperation and
      assistance requested by a responsible                The amount shown for this coverage on the
      official in connection with containment and          Declarations Page is the most we will pay
      clean-up activities.                                 regardless of the number of insureds, claims
                                                           made, or boats involved in any one occurrence
                                                           or series of occurrences arising out of the
                                                           same event.


                                           UNINSURED BOATER


A. Who Is an Insured                                    C. Arbitration
   For purposes of UNINSURED BOATER                        If we and an insured do not agree whether an
   coverage only, insured is defined as:                   insured is legally entitled to recover damages
   1. You;                                                 under this coverage, or as to the amount of
                                                           damages, either party may make a written
   2. Your family member;                                  demand for arbitration. If so demanded,
   3. Any other person using an insured boat               arbitration will be mandatory and claims or
      with your direct and prior permission and            disputes under this coverage over whether the
      without compensation; and                            insured is legally entitled to recover damages
                                                           or as to the amount of these damages will be
   4. Any other person using an insured boat
                                                           resolved exclusively through arbitration.
      with the direct and prior permission of 2. or
      3. above and without compensation.                   Each party will select and pay for a competent
                                                           arbitrator within 30 days. The arbitrators will
B. Coverage Provided
                                                           select a third arbitrator within 30 days. If they
   If an amount is shown for this coverage on the          cannot agree on the selection of a third
   Declarations Page, we will pay the damages an           arbitrator within 30 days, either party may
   insured is legally entitled to recover from an          request that selection be made by a judge of a
   uninsured boater because of bodily injury               court having jurisdiction.
   resulting from physical contact between an
   uninsured boat and an insured boat.                     Arbitration will take place within 30 days of the
                                                           naming of the third arbitrator in the county
                                                           where the insured lives, unless both parties




     GMPOL001 07 19                                                                           Page 11 of 14
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 27 of 34 PageID# 36


                              SECTION IV – COVERAGES CONTINUED

   agree otherwise. A written agreement by two of         8. Directly or indirectly to the benefit of any
   the arbitrators will be binding as to whether an          insurer under any state or federal
   insured is legally entitled to recover damages            compensation law or act;
   under this coverage and the amount of these            9. To any claim for punitive or exemplary
   damages.                                                  damages;
   Each party will pay their own chosen arbitrator        10. For bodily injury arising out of an insured
   and will share the expenses of the third                   parasailing, kite skiing, hoverboarding, fly
   arbitrator equally. The arbitration must be                boarding, hydro foiling or any other activity
   completed within 90 days of the first notice or            involving a device designed to become
   demand for arbitration unless extended by                  airborne from an insured boat;
   agreement of all the parties.
                                                          11. For bodily injury caused by or resulting
D. Exclusions                                                 from an intentional act of an insured; or
   Coverage will not apply:                               12. For bodily injury to a paid captain or crew.
   1. To claims or suits settled without our           E. Limit of Insurance
      written consent;
                                                          1. The amount shown for this coverage on the
   2. To any judgment or settlement for damages              Declarations Page is the most we will pay
      against an uninsured boater arising out of             under this coverage, regardless of the
      a lawsuit brought without our written                  number of insureds, claims made, or boats
      consent;                                               involved in any one occurrence, or series
   3. If the uninsured boat is owned or operated             of occurrences arising out of the same
      by a governmental agency or employee;                  event.
   4. If the uninsured boat is furnished or               2. Payment under this coverage will be
      available for the regular use by an insured,           reduced by:
      or owned wholly, or in part, by an insured;             a. All sums paid by or on behalf of those
   5. For anyone using an insured boat without                   legally responsible;
      permission;                                             b. All sums paid by any state or federal
   6. When an insured boat is being chartered                    compensation law or act; or
      or rented without our prior written                     c. All sums paid under the BOATING
      permission;                                                LIABILITY or MEDICAL PAYMENTS
   7. Where no evidence of physical contact                      coverages of this policy.
      exists between an insured boat and an               3. Payment under this coverage to or for an
      unidentified boat, or where no evidence of             insured will reduce the amount that person
      physical contact exists between an insured             is entitled to recover from the BOATING
      boat and an uninsured boat;                            LIABILITY or MEDICAL PAYMENTS
                                                             coverages of this policy.

                         SECTION V – GENERAL PROVISIONS
A. Our Right to Recover                                   than the full amount. If an insured takes any
                                                          action that impairs our right to recover, this
   An insured may have the right to recover from          policy will not provide coverage for such loss.
   another party who is responsible for an                However, signing a written contract for
   insured’s loss. If we pay an insured’s loss            dockage,        slip      rental,     moorage,
   under this policy, this right of recovery will         hauling/launching,     storage,    repair    or
   belong to us up to the amount that we paid             maintenance of an insured boat that includes
   an insured. We have no obligation to pursue            a waiver of subrogation provision will not void
   recovery against another for any loss. However,        this policy.
   if we elect to exercise our right of recovery
   against another, we will also attempt to recover    B. Cancellation
   any deductible incurred by an insured under            1. The Named Insured may cancel this
   this policy unless we are specifically instructed         policy at any time by providing us with
   by an insured not to pursue the deductible. We            advance notification of the cancellation
   reserve the right to compromise or settle any             date.
   claim against the responsible parties for less




     GMPOL001 07 19                                                                         Page 12 of 14
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 28 of 34 PageID# 37


                        SECTION V – GENERAL PROVISIONS CONTINUED

   2. We may cancel this policy by notifying                   G. Transfer of Interest
      the Named Insured in writing before the                       Coverage     provided      by   us    terminates
      date the cancellation is to take effect.                      automatically without notice if you abandon,
      This cancellation notice will be mailed                       lease, sell, or have contracted to sell, an
      e lec tr o n ic a ll y if p er m it te d b y l a w, or        insured boat or insured trailer, or if you have
      m ail e d to the Named Insured at the                         assigned an insured boat or insured trailer
      address shown on the Declarations Page,                       without our prior written consent.
      and proof of such mailing will be sufficient
      proof that notification of cancellation was              H. No Benefit to Others
      given. Cancellation may be effective prior                    No person or organization having custody of the
      to the return of premium, if any. The return                  property insured by this policy and being
      premium will be calculated on a pro-rata                      compensated for having custody, or for
      basis.                                                        performing services while having custody, will
C. Policy Period and Territory                                      directly or indirectly benefit from this policy.
   This policy applies only to loss occurring within           I.   Fraud and Concealment
   the policy period as shown on the Declarations                   This policy is void if any insured or any
   Page and while an insured boat is afloat or                      insured’s agent, at any time and regardless of
   ashore within the Cruising Limits shown on the                   intent, conceals, misrepresents or fails to
   Declarations Page and while an insured boat                      disclose any material fact regarding this
   is being transported by land conveyance in the                   insurance, any application for insurance, the
   United States or Canada. We may change the                       insured boat or any claim made under this
   Cruising Limits shown on the Declarations Page                   policy.
   in the event or circumstance of a material
                                                               J. Seaworthiness Warranty
   increase in, or change to, the risk associated
   with the insured boat.                                           You warrant that at the inception of this policy
                                                                    the insured boat is in seaworthy condition.
D. Private Pleasure Limitation                                      Violation of this warranty will void this policy
   There is no coverage during any period of                        from its inception. You also warrant that the
   chartering, renting, commercial use or exhibition                insured boat will be maintained in a seaworthy
   or any other non-private pleasure use of the                     condition during the policy period shown on the
   insured boat unless you have prior written                       Declarations Page. There is no coverage for
   permission from us.                                              any loss, damage or expense arising out of an
E. Other Insurance                                                  unseaworthy condition.
   1. If there is any other available insurance that           K. Legal Action Against Us
      would apply in the absence of this policy,                    No legal action may be brought against us
      this insurance will apply as excess over all                  unless there has been full compliance with all
      other insurance.                                              terms of this policy. With respect to any claim
   2. When this policy and any other policy                         or loss to insured property, the action must
      covers on the same basis, either excess or                    begin within two years of the date of loss or
      primary, we will pay only our share. Our                      damage. With respect to any other claim or
      share is the proportion that the Limit of                     loss, no legal action may be brought against us
      Insurance of our policy bears to the total of                 until we agree in writing that an insured has an
      the limits of all the policies covering on the                obligation to pay a specified amount, or until the
      same basis.                                                   amount of that obligation has been finally
                                                                    determined by judgment after trial. No one has
   3. With regard to HULL AND EQUIPMENT,                            a right under this policy to bring us into any
      BOAT     TRAILER,         and     PERSONAL                    action to determine the liability of an insured. If
      EFFECTS coverages, the combined                               any time limitations of this policy are prohibited
      amount of all available insurance will not                    or invalid under applicable law, then legal action
      exceed the limits of this policy for any loss.                against us must begin within the shortest
F. No Assignment                                                    limitation of time permitted by such law.
   The rights and duties under this policy may not             L. Non-waiver Clause
   be transferred or assigned without our written                   No action by us after a loss to recover or save
   consent.                                                         insured property from further loss, nor any
                                                                    action we take in connection with the
                                                                    investigation of any claim or loss will be




     GMPOL001 07 19                                                                                     Page 13 of 14
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 29 of 34 PageID# 38


                        SECTION V – GENERAL PROVISIONS CONTINUED

    considered a waiver of our rights under this       N. Conformity to Law
    policy. Nothing herein will be considered a           If any provision of this policy is contrary or
    waiver of our rights under this policy, state or      unenforceable under controlling law, the policy
    federal law, or otherwise. No action or inaction      will automatically conform to the minimum
    by us will be deemed a waiver of this provision.      requirements of the law.
M. Controlling Law                                     O. Economic and Trade Sanctions
    This policy is governed by United States federal      Whenever coverage provided by this policy
    admiralty law and maritime law. In the absence        would be in violation of any U.S. economic
    of applicable United States federal admiralty         trade sanctions such as, but not limited to,
    and maritime law, this policy is to be construed      those sanctions administered and enforced by
    under the laws of the state, territory or             the U.S. Treasury Department’s Office of
    possession listed on the Declarations Page as         Foreign Assets Control (“OFAC”), such
    the address of record, without regard to that         coverage will be null and void. Similarly, any
    jurisdiction’s rules on choice of law.                coverage relating to or referred to in any
                                                          certificates or other evidences of insurance or
                                                          any claim that would be in violation of U.S.
                                                          economic or trade sanctions as described
                                                          above will also be null and void.

                          SECTION VI – GENERAL EXCLUSIONS
A. Racing Exclusion                                       2. War (declared or undeclared), civil war,
    Coverage will not apply to powerboats while              insurrection, rebellion, revolution, riot, social
    engaged in any speed race or test. We do cover           unrest, piracy, or any consequence of
    predicted log cruises or similar competitions            these.
    and sailboat racing.                               E. Seizure
B. Amphibious Vehicles                                    Coverage will not apply to loss, damage or
    Coverage will not apply to amphibious vehicles        expense caused directly or indirectly by the
    while operating on land.                              capture, seizure, arrest or detainment of an
                                                          insured boat by any governmental power or
C. Illegal Activities                                     authority, whether lawful or unlawful; or, if an
    Coverage will not apply while an insured boat         insured boat is legally removed from your
    is used for illegal activities.                       custody for any reason.
D. War and Nuclear Exclusion
    Coverage will not apply to loss, damage or
    expense caused directly or indirectly by:
    1. Radioactive      contamination   or   nuclear
       reaction; or



GEICO Marine Insurance Company                                      GEICO Marine Insurance Company




              Secretary                                                            President




      GMPOL001 07 19                                                                           Page 14 of 14
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 30 of 34 PageID# 39
                                                                                             GM030 07 19

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    TowBoatU.S.® TOWING COVERAGE
 For purposes of this Endorsement only, the following definitions are added:
  A. Covered services are defined as:
      1. Towing a disabled insured boat from the point of breakdown on the water to a port of choice
                               ®
         within the TowBoatU.S. service area;
      2. On the water battery jumpstarts, and delivery of fuel, engine fluids and basic engine parts to
         avoid a tow, subject to availability;
      3. Soft ungrounding assistance;
      4. Towing a disabled insured boat immediately after breakdown from a restricted use dock to
         the home dock or to the closest repair facility within 25 miles after this towing endorsement has
         been effective for 30 days;
      5. Towing a disabled insured boat, for the purpose of repairs, from a home dock to the closest repair
         facility within 25 miles after this towing endorsement has been effective for 30 days; and
                                ®
      6. Using a TowBoatU.S. Licensed Towing Company when an insured boat is disabled and
                                     ®
         towed within the TowBoatU.S. Licensed Towing Company’s service area.
  B. Home Dock means where an insured boat is regularly secured when not in use.
  C. Incident is defined as an event, or a series of events, arising from the same breakdown of an
     insured boat. You will be responsible to pay expenses not covered under this Endorsement.
  D. Restricted Use Dock is a dock from which a disabled insured boat is unable to stay for more than
     12 hours.
  E. Service Area is defined as and includes a minimum distance of 25 miles from the responding approved
                 ®                               ®
     TowBoatU.S. company port. TowBoat U.S. company ports can be found online
     at www.boatus.com/servicelocator.


 Under SECTION IV – COVERAGES, TOWING AND ASSISTANCE, the following is added:
  A. Who Is an Insured
                                      ®
      For purposes of TowBoatU.S. TOWING COVERAGE only, insured is defined as:
      1. You;
      2. Your family member;
      3. Any other person using an insured boat with your direct and prior permission and without
         compensation; and
      4. Any other person using an insured boat with the direct and prior permission of 2. or 3. above
         and without compensation.
  B. Coverage Provided
     If an amount is shown for this coverage on the Declarations Page, we will pay for covered
     services involving an insured boat worldwide, regardless of the cruising limit shown on the
     Declarations Page. This endorsement is not a waiver of the cruising limit shown on the
     Declarations Page, which remains in full force and effect with regard to all coverage under this
     policy except for TOWING AND ASSISTANCE coverage. THIS ENDORSEMENT IS NOT A
     PROMISE OF, OR COMMITMENT TO PROVIDE OR PAY FOR, RESCUE. IN AN EMERGENCY
     SITUATION, YOU MUST CONTACT COAST GUARD OR A GOVERNMENT AGENCY
     IMMEDIATELY.




 GM030 07 19                                                                              Page 1 of 2
 Policy No: BSP5039222-00             Policy Term: 09/26/20 - 09/26/21           Tran Effect: 09/26/20
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 31 of 34 PageID# 40
                                                                                                 GM030 07 19

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  C. Exclusions
      Coverage under this Endorsement will not apply:
      1. If an insured boat is disabled due to a condition that existed prior to the effective date of this
         Endorsement;
      2. If a disabled insured boat departs a dock, boat ramp or mooring;
      3. If covered services cannot be provided without equipment that is not immediately available to
         the towing company;
      4. If covered services cannot be performed safely and without risk to people or property;
      5. For seasonal haul out, routine maintenance or storm preparation;
      6. To salvage recovery, including expenses related, but not restricted to, grounding, sinking,
         stranding, dangerous surf, surf-line, pumps, divers, airbags, special equipment and/or any other
         perilous situation. In marine peril events, when an insured contacts TowBoatU.S. 24 Hour
         Dispatch, we will assist with arranging appropriate service providers to assist in the salvage
         recovery of the insured boat;
      7. To the cost of fuel, parts or supplies;
      8. For escort, navigation assistance, and/or the search or retrieval of lost boats, anchors or other
         equipment;
      9. To the repair, haul, launch, commission, decommission, mooring or docking, of an insured boat;
      10. For storage of the insured boat or other marina charges;
      11. For United States or Foreign Custom Fees; or
      12. For covered services that are available to an insured under any other provision of this policy which
          are covered by another company.
  D. Limit of Insurance
                                                                                      ®
      1. Coverage is provided for covered services while using a TowBoatU.S. Licensed Towing
         Company within the service area.
      2. If the covered service occurs outside the service area, the maximum payment for each
         incident is $3,000.00.
                              ®
      3. If a TowBoatU.S. Licensed Towing Company is not available, or if the tow begins and/or ends
         outside of the service area:
                                                        ®
          a. An insured must contact TowBoatU.S. by calling its 24 Hour Dispatch or by using Coast
             Guard or Government Marine Agency relay prior to accepting assistance from a non-
                         ®
             TowBoatU.S. Licensed Towing Company;
                                                            ®
          b. Upon authorization from the TowBoatU.S. 24 Hour Dispatch, for covered services using
                                   ®
             a non-TowBoatU.S. Licensed Towing Company, an insured is eligible for reimbursement
             up to $125.00 per hour for towing from the location of a disabled insured boat to the
             nearest repair facility, as well as soft ungrounding expenses up to $10.00 per foot of boat
                                                                                ®
             length. Payment for covered services using a non-TowBoatU.S. Licensed Towing
             Company will not exceed the maximum reimbursement of $3,000.00.
                          ®                         ®
      4. If TowBoatU.S. or a non-TowBoatU.S. Licensed Towing Company is not available for
                                        ®
         covered services, TowBoatU.S. 24 Hour Dispatch service may attempt to contact a
         government agency for assistance.
      5. We will make direct payment to the towing company for covered services rendered in the
         United States, Canada and the Bahamas. We will reimburse you for charges for covered
         services rendered outside the United States, Canada and the Bahamas.




      All other terms, conditions and agreements of the Marine Insurance Policy remain unchanged.



 GM030 07 19                                                                                  Page 2 of 2
 Policy No: BSP5039222-00              Policy Term: 09/26/20 - 09/26/21             Tran Effect: 09/26/20
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 32 of 34 PageID# 41
                                                                                                 GM031 07 19

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                  ®
                TRAILER ASSIST ROADSIDE COVERAGE
For purposes of this Endorsement only, the following definitions are added:
  A. Covered Trailering Services are defined as:
    1. Towing assistance for a towing vehicle and/or an insured trailer to the nearest repair facility or
       safe location up to 100 miles from the breakdown;


    2. Flat tire roadside assistance for the disabled towing vehicle and/or insured trailer;


    3. Flat tire assistance for an insured trailer when disabled at its normally kept home location after this
       endorsement has been effective for thirty days.


    4. Roadside assistance including battery jumpstart service, delivery of fuel, engine fluids and basic
       parts to avoid a tow, and/or lockout service, subject to availability, when either the towing vehicle or
       an insured trailer becomes disabled while engaged in trailering.


  B. Service Provider is defined as an independent contractor not directly employed by or affiliated with
     companies listed on the Declarations Page, that we may dispatch and bill directly for covered
     trailering services.


  C. Towing Vehicle is defined as a legally licensed and registered private passenger vehicle operated by
     an insured with appropriate manufacturer tow rating and maximum towing capacity for trailering.


  D. Trailering is defined as using a towing vehicle to legally tow the insured trailer.


  E. Trailering Incident means a sudden and unexpected breakdown involving a towing vehicle and
     insured trailer engaged in trailering that happens within the policy period. Continuous or repeated
     exposure to substantially the same general condition, unless excluded, is one trailering incident.


Under SECTION IV – COVERAGES, TOWING AND ASSISTANCE, the following is added:


  A. Who Is an Insured
      For the purposes of TRAILER ASSIST ROADSIDE COVERAGE only, insured is defined as:
        1. You;
        2. Your family member;
        3. Any other person trailering an insured trailer with your direct and prior permission and without
           compensation.
  B. Coverage Provided
     If an amount is shown for this coverage on the Declarations Page coverage is provided for covered
     trailering services involved in a trailering incident within the United States or Canada. This
     Endorsement is not a waiver of the cruising limit shown on the Declarations Page, which remains in full
     force and effect with regard to all coverage under this policy except for TRAILER ASSIST ROADSIDE
     COVERAGE. THIS ENDORSEMENT IS NOT A PROMISE OF, OR COMMITMENT TO PROVIDE OR
     PAY FOR, RESCUE. IN AN EMERGENCY SITUATION, YOU MUST CONTACT “911” OR A
     GOVERNMENT AGENCY IMMEDIATELY.



GM031 07 19                                                                                Page 1 of 2
 Policy No: BSP5039222-00              Policy Term: 09/26/20 - 09/26/21            Tran Effect: 09/26/20
Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 33 of 34 PageID# 42
                                                                                               GM031 07 19

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 C. Exclusions
     Coverage under this Endorsement will not apply:
      1. If a towing vehicle and/or insured trailer is disabled due to a condition that existed prior to the
         effective date of this Endorsement;
      2. If covered trailering services cannot be provided without equipment that is not immediately
         available to the service provider;
      3. If covered trailering services cannot be performed safely and without risk to people or
         property;
      4. If covered trailering services are prohibited by law including, without limitation, incidents where
         height and width of the towing vehicle, insured trailer and/or boat secured on board exceed
         State, Canadian Province and/or Federal Department of Transportation regulations;
      5. The cost of repairs, repair diagnosis, battery charging, wheel balance or alignment, parts, fuel,
         service at a repair facility or payment for more than one service provider or service vehicle;
      6. To storage expenses for the towing vehicle, insured trailer or boat;
      7. For towing of an insured trailer or towing vehicle from a normally garaged location, storage
         facility or a repair facility;
      8. For United States or Foreign Customs Fees;
      9. To expenses for tolls, hotel accommodations, legal violations or fines of any kind;
      10. For salvage and/or wreck removal to a towing vehicle or insured trailer involved in an
                                                          ®
          accident. In these circumstances, Trailer Assist dispatch services may contact the Insurance
          Claims Department for assistance with the recovery of an insured trailer and towing vehicle;
      11. For covered trailering services that are available to an insured under any other provision of
          this policy or which are covered by another company.
 D. Limit of Insurance
                         ®
      1. If Trailer Assist is unable to dispatch assistance for covered trailering services, direct bill the
         service provider for covered trailering services, or if the trailering incident occurs in Mexico,
         an insured may receive reimbursement for covered trailering services up to U.S. $500.00 if
         the disabled insured trailer and/or towing vehicle are towed to the nearest repair facility or
         safe location within 100 miles of the original breakdown.
      2. Liability for loss, injury, damage and/or unsatisfactory workmanship caused by a service
         provider remains solely the responsibility of the service provider.
      3. This endorsement is not an insurance policy for the towing vehicle, persons, boats or property
         and does not provide indemnification for liability or damages arising out of injury to persons,
         vehicles, boats, property and/or the environment.
      4. The insured will be responsible for any expense not covered under this endorsement at the time
         of the trailering incident.
      5. For tows over 100 miles, the maximum coverage available will be U.S. $500.00.




      All other terms, conditions and agreements of the Marine Insurance Policy remain unchanged.



GM031 07 19                                                                              Page 2 of 2
 Policy No: BSP5039222-00            Policy Term: 09/26/20 - 09/26/21            Tran Effect: 09/26/20
  Case 2:21-cv-00253-RAJ-RJK Document 1-1 Filed 05/06/21 Page 34 of 34 PageID# 43


                                                                                                  GM053 07 19

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            WAIVER OF DEPRECIATION

SECTION IV – COVERAGES, HULL AND EQUIPMENT, D. Limit of Insurance, 3. Amount Paid In Event of
Loss, b. Repairs for Partial Loss, 1. Agreed Value Policy, is removed in its entirety and replaced with:

   1. Agreed Value Policy
       If the insured value is agreed value, we will pay the reasonable costs to repair or replace, whichever is
       less, the damaged parts of the insured boat.




         All other terms, conditions and agreements of the Marine Insurance Policy remain unchanged.

GM053 07 19                                                                                        Page 1 of 1

   Policy No: BSP5039222-00            Policy Term: 09/26/20 - 09/26/21           Tran Effect: 09/26/20
